Citation Nr: 0724503	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to May 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  The veteran has submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.

Evidence of record raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's anxiety disorder disability picture most nearly 
approximates occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, near continuous panic, impaired impulse control 
with unprovoked irritability and periods of violence, 
difficulty adapting to stressful situations, and neglect of 
personal hygiene; total occupational and social impairment 
due to psychiatric symptoms is not shown. 


CONCLUSION OF LAW

A 70 percent (but no higher) rating is warranted for the 
veteran's anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Code 9400 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim for an increased rating prior 
to the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2004 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Neither he nor his attorney has 
alleged that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2004 and 
September 2005.  The veteran has not identified any evidence 
that remains outstanding.  In a June 2007 letter the 
veteran's attorney indicated that there were further VA 
treatment records available; however, he stated that these 
records were unrelated to the issue at hand and that VA did 
not need to obtain them.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's anxiety disorder is currently rated 50 percent 
under 38 C.F.R. § 4.130, Code 9400.  To warrant the next 
higher (70 percent) rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; and memory loss for names 
of close relatives, own occupation, or own name.   

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41- 50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's medical records reflect some confusion 
regarding his current psychiatric diagnoses, including 
notations of possible diagnoses of schizophrenia and alcohol 
abuse (which are not service connected).  The records have 
not specifically indicated what symptoms are attributable 
only to the nonservice-connected disabilities.  Thus, the 
Board will, for the limited purpose of this decision, 
attribute all signs and symptoms to his service-connected 
anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. §  3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent, but no higher, 
rating for his anxiety disorder.  In this regard, July 2004 
and September 2005 VA examination reports, July 2004 to May 
2007 VA treatment records, a March 2006 private examination 
by J. M., Ph.D., and lay testimony and statements from the 
veteran, his wife, his daughter, and a family friend indicate 
that the veteran's psychiatric disorder is characterized by 
suicidal ideations, near constant panic and anxiety, social 
isolation, irritability and angry outbursts, and substantial 
difficulty establishing and maintaining effective work and 
social relationships.  As will be discussed below, such 
symptoms suggest occupational and social impairment 
consistent with a 70 percent rating.  However, symptoms 
sufficiently severe to merit a 100 percent rating are not 
shown. 

The record shows consistent evidence of suicidal ideations.  
In July and September 2005, the veteran reported during VA 
mental health treatment that he had chronic suicidal 
ideations, but he did not have any intent, because of his 
grandchildren.  He also reported attempting suicide three 
years prior when his wife and daughter were present.  Lay 
statements from his wife and daughter also reported this 
incident, explaining that he had a loaded shotgun out in 
front of his daughters and said he was going to kill himself; 
his daughters and spouse were able to divert his attention 
and get the gun from him.  His spouse stated that over the 
last two to three years, the veteran had mentioned suicide in 
some form or another four to five times; specifically, he has 
indicated that he would commit suicide with a gun and that he 
believes everyone would be better off if he killed himself.  
A March 2006 private examination report from J. M., Ph.D. 
reports the veteran experienced frequent suicidal ideations.

Additionally, there is evidence the veteran experiences near 
continuous panic that affects his ability to function 
independently, appropriately, or effectively, difficulty 
adapting to stressful circumstances, and impaired impulse 
control.  He testified at the March 2006 hearing that he 
experienced panic attacks on a daily basis, with anxiety 
lasting up to several hours; he has reported being so anxious 
that he cannot be around others and that he does not like to 
leave the house.  The veteran's wife testified during the 
March 2006 hearing and in a September 2005 lay statement that 
the veteran's panic and anxiety socially isolate him.  She 
reported that she has to force him to go to Wal-Mart or out 
to a restaurant, and that if he does go he will get very 
anxious and shaky while they are out.  He often goes days 
without even leaving the house; they moved to their current 
home because it is very isolated and he wanted to be far away 
from other people and neighbors.  She reported he had a very 
short fuse, got mad for no apparent reason, and took his 
anger out on whatever was around him; he would yell, scream, 
punch holes in walls, and throw tools or other objects.  A 
September 2005 statement from his daughter reports that the 
veteran gets very irritable for no reason and that when he 
gets angry, he will become verbally abusive towards his wife.  
A May 2007 VA treatment note reports that the veteran did not 
care, was anxious, and would often get to a point where he 
felt pretty bad and found it difficult to function.  He 
reported making everyone mad, including himself.  The 
psychiatrist noted that his anxiety was "bothering him 
tremendously" and that it was mixed with some depression.  

The veteran's panic attacks and anxiety also have affected 
his ability to work.  On September 2005 VA examination, it 
was noted that his anxiety and panic disorder would interfere 
with his ability to work, and that he reported experiencing 
panic attacks 2-3 times a week.  A February 2006 statement 
from the veteran's former employer reports that he had to 
terminate the veteran's employment because his panic attacks 
became too frequent and severe.  J. M., Ph.D. reported that 
the veteran's mental disorder imposes great limitations on 
his functioning.  

The evidence also indicates the veteran neglects his personal 
appearance and hygiene.  All VA treatment records, including 
July 2004 and September 2005 VA examination reports, note 
that the veteran exhibited average or fair grooming and 
hygiene.  A September 2005 statement from the veteran's 
family friend states that the veteran's wife has to "get on 
him" about showering and shaving and reports that he has a 
bad odor problem because he does not change his clothes for 
several days sometimes.  A recent March 2006 letter from 
private psychologist, J. M., reported that the veteran's 
hygiene and grooming "were not good"; he had a beard and 
longish hair; and he was dressed casually.  

The Board acknowledges that the veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  There 
is no evidence of obsessional rituals, illogical, obscure, or 
irrelevant speech, spatial disorientation, or an inability to 
establish and maintain effective relationships.  However, as 
explained above, there is evidence of record that he has 
suicidal ideations, near continuous panic, impaired impulse 
control, difficulty adapting to stressful circumstances, and 
neglect of personal appearance and hygiene.  Also, there is 
evidence of auditory hallucinations, sleep impairment with 
frequent nightmares and associated panic attacks, impaired 
judgment and abstract thinking, and hypervigilance.  
Additionally, while the veteran has not demonstrated an 
inability to establish and maintain effective relationships, 
he has certainly demonstrated substantial difficulty 
establishing and maintaining such relationships.  December 
2005 VA treatment records show that the veteran's wife left 
him for a period of time because she could no longer deal 
with his moods; May 2007 VA treatment records reveal 
continuing marital problems.  While he appears to maintain 
some family relationships, the evidence shows that he does 
not have many friends, he socially isolates himself, refuses 
to talk to anyone on the telephone, and avoids going to 
social and family gatherings.  Under such circumstances, the 
Board finds that the evidence is at least in relative 
equipoise.  Granting the veteran the benefit of the doubt, 
the Board concludes that he meets the criteria for a 70 
percent rating.  

With respect to whether the veteran's symptoms warrant an 
even higher (100 percent) rating, the Board finds that the 
evidence does not demonstrate sufficient symptomatology 
associated with a 100 percent evaluation to warrant such 
rating.  There is no evidence of gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  VA treatment records and 
examination reports consistently note that the veteran is 
oriented to person, place, and time.  A March 2006 private 
examination report from J. M., Ph.D. states that the veteran 
was "in touch with reality" during the examination, 
evidenced by his awareness of the events going on in the 
world.  On July 2004 and September 2005 VA examinations, it 
was noted that he spoke clearly and slowly, with no 
difficulty communicating his thoughts.  His speech was non-
pressured and with a normal rate and volume.  An April 2005 
VA progress note shows the veteran had well-organized and 
goal-directed thoughts.  A May 2007 VA progress note 
indicated that his speech was normal rate and rhythm and 
goal-directed.  The March 2006 private examination report did 
indicate that the veteran at times seemed confused and at a 
loss for words.  However, the preponderance of the evidence 
of record, including more recent treatment records, shows 
that the veteran has not experienced disorientation to time 
and place or gross impairment in thought process and 
communication.  While there is evidence the veteran 
experiences suicidal ideations, he has not recently shown any 
intent to hurt himself and in July and September 2005 
reported that he would not commit suicide because of his 
family.  While he has been shown to neglect his personal 
hygiene and appearance, there is no evidence that he is 
intermittently unable to perform activities of daily living, 
including maintenance of minimal personal hygiene.  While 
auditory hallucinations have been reported, they are not 
shown to be persistent.  During April, September, and 
December 2005 and May 2007 VA psychiatric treatment, the 
veteran reported that he had not been experiencing visual or 
auditory hallucinations.  The record also does not contain 
any evidence of memory loss for names of close relatives, own 
occupation, or own name.

The Board notes that the veteran's attorney has alleged that 
the veteran's GAF scores indicate that he is entitled to a 
higher rating.  The record contains several recent GAF 
scores.  In July 2005, the veteran's treating VA psychiatrist 
gave a GAF score of 50; on September 2005 VA examination, the 
examiner provided a GAF score of 60 based on panic disorder 
with agoraphobia and of 62 based on depressive disorder, not 
otherwise specified; and in March 2006, J. M., Ph.D. provided 
a GAF of 40 and noted that the veteran's behavior was 
sometimes influenced by auditory hallucinations and frequent 
suicidal ideation.  His GAF scores and the findings upon 
which these scores are based are most consistent with the 
criteria for a 70 percent rating, not for a higher 100 
percent evaluation.  

The benefit of the doubt rule has been resolved in the 
veteran's favor with the grant of the 70 percent rating 
herein.  

ORDER

A 70 percent (but no higher) rating for is granted for the 
veteran's anxiety disorder, subject to the regulations 
governing the payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


